Citation Nr: 1728130	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  15-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for service-connection of posttraumatic stress disorder (PTSD), prior to August 19, 1997.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in United States Air Force from September 1960 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran attended a Travel Board Hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing has been prepared and is associated with the file. 

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The original claim for service-connection for PTSD was received August 12, 1987.  The RO denied this claim in a January 5, 1988 rating decision.  The Veteran did not appeal, and it became final.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision that denied service-connection for PTSD is final.  38 U.S.C.A. §  7105; 38 C.F.R. § § 3.160(d), 20.302, 20.1103.

2.  The criteria for an effective date prior to August 19, 1987 for a grant of service-connection for PTSD have not been met.  38 U.S.C.A. § § 5107, 5110; 38 C.F.R.  § 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

By way of background, the Veteran initially filed a claim for service-connection for PTSD in August 1987.  That claim was denied in a rating decision dated January 1988.  

In that denial, the RO wrote, "No further action will be taken unless we receive notification of willingness to report for examination.  If you do so, an examination will be re-scheduled and the claim will be reconsidered when the examination is completed."  

In addition, attached to that notification letter was a form titled, Notice of Procedural and Appellate Rights, which outlined how the Veteran could appeal the RO's decision.

In August 1997, the Veteran filed a claim seeking service-connection for PTSD.  Then, in July 2012, the Veteran again filed a claim for service-connection for PTSD.  

In an October 2013 rating decision, the RO granted service-connection and evaluated the Veteran's disability at 30 percent disabling, effective July 2012.  The Veteran filed a timely Notice of Disagreement and stated that the effective date for his service-connected PTSD should be August 1987, the date he first filed for service-connection.

The RO issued a statement of the case in February 2015.  Based on a review of the claim on appeal, the RO recognized that the August 1997 claim had never been adjudicated, and therefore, it was the earliest date for the claim for service-connection for PTSD.  

Accordingly, the RO awarded an earlier effective date of August 19, 1997 for the Veteran's PTSD disability, with an evaluation of 30 percent.

The Veteran filed a timely appeal to the Board, asserting that the effective date for service-connection for PTSD should have been August 1987.  He stated that the denial in 1987, based on his failure to report to VA examinations, is not valid as he does "not remember receiving any notices as to when or where the appointments were to take place."  He also asserts that no examination to evaluate his PTSD in conjunction with the August 1987 claim was necessary as he "had already been diagnosed and had begun treatment for PTS within the VA system in Salt Lake City, as evidenced in the Vet Center treatment records in evidence."

In essence, the Veteran argues that the VA was, or should have been, in receipt of his treatment records from Salt Lake City and that those treatment records alone (which he authorized the VA to obtain from Dr. N. at the Vietnam Stress Center when he filed his first claim), plus his claim form, were sufficient for a grant of service-connection for PTSD.

In some cases, the VA requires an examination to decide the Veteran's claim for service-connection PTSD.  When the Veteran was notified that he could continue to pursue his claim in the January 1988 notification letter by attending an examination, he had the opportunity at that time to preserve the filing date.  He did not do so.  

Moreover, the Board observes that the Veteran's file shows that the Veteran understood the claims process and the importance of attending scheduled examinations.  The Veteran's file has letters written by the Veteran asking for examinations to be rescheduled.  In 1981, the Veteran received notice that he had failed to report for examinations regarding a claim for service-connection for his low back and his right shoulder conditions.  He replied, explaining that he had an out-of-state work commitment, and asked that the examinations be postponed.  Upon returning, the veteran wrote again and asked for his examinations to be scheduled.  This was done, and the Veteran attended those VA examinations.
 
The law and regulations provide that the effective date of an award based on a claim reopened after a final denial, as is the case here, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).  Because his application to reopen his service connection claim for PTSD was not received by the VA until August 19, 1997, regardless of whether entitlement to compensation benefits arose at an earlier date, he is not entitled to an earlier effective date, as a matter of law.

As the weight of the evidence is against the Veteran's claim for an earlier effective date for service connection for PTSD, the Board is unable to grant the benefits sought.

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated September 1987 and October 1987.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

ORDER

Entitlement to an earlier effective date for service-connection of PTSD, prior to August 19, 1997, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


